THOMPSON, Judge,
dissenting.
I do not find substantial evidence to support the trial court’s finding that Moore suffered from pneumoconiosis. The diagnosis provided by Dr. Kim, the only medical doctor who rendered a diagnosis of pneumoconiosis, was not supported by credible medical evidence and was refuted by two pulmonary specialists and by the claimant’s own family physician. Even the X-rays Dr. Kim ordered from Walker Regional Medical Center failed to confirm his diagnosis and “revealed no significant abnormalities.” For this reason, I would reverse the judgment of the trial court. Therefore, I must dissent.